Citation Nr: 0945606	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.M.




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION


The Veteran served on active duty from February 1943 to 
December 1945.  He died in December 2004.  The Appellant 
seeks accrued benefits as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination, dated in December 
2006, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In September 2009, the Appellant appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2004 from a heart attack.  

2.  At the time of the Veteran's death, there were no pending 
claims including any claim for an earlier effective date for 
the assignment of a total disability compensation rating 
based on individual unemployability.  

3.  The Appellant filed a claim for Dependency and Indemnity 
Compensation in January 2005, which was granted in an April 
2005 rating decision; her claim for accrued benefits 
regarding a retroactive effective date for the award of a 
total disability compensation rating based on individual 
unemployability was filed in April 2006, more than one year 
after the Veteran's death.


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 
U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (regarding 
entitlement to recognition as surviving spouse for purposes 
of reinstatement of death pension benefits, neither the duty 
to assist or the duty to notify provisions of VCAA are 
implicated when question is limited to interpretation and 
application of a statute).  The VCAA does not apply because 
the issue presented is solely of statutory and regulatory 
interpretation, and/or the respective claim is barred as a 
matter of law in that it cannot be substantiated.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). 

In any case, pre-adjudication VCAA compliant notice was 
furnished by a letter in July 2006, which notified the 
Appellant of the information and evidence not of record that 
is necessary to substantiate a claim for accrued benefits, 
which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.

Further, under 38 U.S.C.A. § 5103A, VA made reasonable 
efforts to assist the Appellant in obtaining evidence 
necessary to substantiate the claim.  She was afforded a 
personal hearing before the undersigned Veterans Law Judge in 
September 2009.  The Appellant has not identified any 
pertinent evidence for the RO to obtain on her behalf.  As 
the decision regarding accrued benefits is not based on 
medical evidence, a medical examination or medical opinion is 
not required under 38 C.F.R. § 3.159(c)(4).  

As the Appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist.

II.  Merits of the Claim

The Veteran died in December 2004 from a heart attack.  The 
Appellant filed a claim in January 2005 for Dependency and 
Indemnity Compensation, claiming service connection for the 
cause of the Veteran's death.  In an April 2005 rating 
decision, the RO granted service connection for the cause of 
the Veteran's death.  In April 2006, the Appellant filed 
another claim.  At that time, she asserted that, for the 
purpose of her entitlement to accrued benefits, the Board 
should assign an effective date prior to October 17, 2002, 
for the grant of a total disability compensation rating based 
on individual unemployability.  The appellant has claimed 
both that August 25, 1978 (for reasons unexpressed) and a 
date in 1982 (when the Veteran retired), should be the 
appropriate effective date.  

In this context, the law provides that, upon the death of a 
veteran, a surviving spouse may be paid periodic monetary 
benefits to which the veteran was entitled at the time of the 
Veteran's death, and which were due and unpaid for a period 
not to exceed two years, based on existing rating decisions 
or other evidence that was on file when he died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000.

The application for accrued benefits must be filed within one 
year after the date of the Veteran's death.  38 C.F.R. § 
3.1000(c).  By statute, the appellant takes the Veteran's 
claims as they stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).

The law was subsequently amended to remove the two-year 
limitation on accrued benefits, with respect to death 
occurring on or after December 26, 2003, when the Act became 
law.  See The Veterans Benefits Act of 2003, § 104, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  In Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Court 
concluded that, for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."

So for a claimant to prevail on an accrued benefits claim, 
the record must show that (i) the appellant has standing to 
file a claim for accrued benefits, (ii) the veteran had a 
claim pending at the time of death, (iii) the veteran would 
have prevailed on the claim if he had not died; and (iv) the 
claim for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Generally, only evidence contained in 
the claims file at the time of the Veteran's death will be 
considered when reviewing a claim for accrued benefits. This 
includes service department and VA medical records, which are 
considered to be constructively in the claims file at the 
date of death, even though they may not physically be in the 
file until after that date.  38 C.F.R. § 3.1000(d)(4); Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993).  See also 
VAOPGCPREC 6-93 (August 9, 1993) and 12-94 (May 2, 1994) and 
Conary v. Derwinski, 3 Vet. App. 109 (1992) regarding certain 
financial information.  Thus, the appellant could not 
furnish, and VA could not develop, additional evidence that 
might better substantiate the claim of entitlement to accrued 
benefits.

In this case, the Appellant's claim for accrued benefits 
fails because there is simply no evidence of record, or even 
contention by her, that there were any claims, to include a 
claim for an earlier effective date for the award of a total 
disability compensation rating based on individual 
unemployability, pending at the time of the Veteran's death 
in December 2004.  Rather, she is claiming entitlement to 
these benefits, beginning more than 20 years prior to the 
Veteran's death, based on the allegation that he should have 
received a total disability compensation rating retroactive 
to 1978, or at least to 1982 when he retired and supposedly 
filed a claim at that time (the records do not substantiate 
this allegation of an earlier filing).

Notwithstanding the fact that, after the RO granted the 
Veteran's claim for a total disability compensation rating in 
a December 2002 rating decision, and assigned an effective 
date for the award of October 17, 2002, he did not appeal the 
decision or ever allege clear and unmistakable error in the 
rating decision, the Appellant now comes and alleges that the 
effective date for the award of a total disability 
compensation rating should have been retroactive decades 
before the Veteran's death.  However, as previously stated, 
there is no legal basis for the Board to award accrued 
benefits when, as here, there was no claim pending at the 
time of the Veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 
C.F.R. § 3.1000; Jones, 136 F.3d 1299.

Furthermore, it would also appear that the Appellant's claim 
is barred from consideration because it is untimely.  38 
C.F.R. § 3.1000(c).  The Appellant in January 2005 filed VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse.  Her allegations at that time were in 
regard to service connection for the cause of the Veteran's 
death and death pension.  She made no allegations with regard 
to accrued benefits.  Her allegations in regard to accrued 
benefits, specifically those benefits based on entitlement to 
an earlier effective date for the grant of a total disability 
compensation rating, were instead made later in a claim 
received in April 2006.  In consideration of this, it could 
be argued that the claim for accrued benefits was not filed 
within one year of the Veteran's death, i.e., before December 
2005.  Id.

The Board is sympathetic to the Appellant's arguments but, 
unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Accordingly, the claim for accrued benefits is denied due to 
the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994).


							(ORDER on NEXT PAGE)


ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


